Judgment unanimously affirmed. Memorandum: As part of his plea bargain, defendant knowingly, voluntarily and intelligently waived his right to appeal. That waiver encompassed the contentions of defendant regarding the purported excessiveness of his sentence (see, People v Allen, 82 NY2d 761) and the procedures used by the court in arriving at its sentencing determination (see, People v Callahan, 80 NY2d 273, 281). We have examined defendant’s challenge to the voluntariness of his plea (see, People v Seaberg, 74 NY2d 1, 10; People v Francabandera, 33 NY2d 429, 434, n 2) and find it to be lacking in merit (see, People v Morris, 185 AD2d 488). (Appeal from Judgment of Erie County Court, Drury, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Callahan, J. P., Green, Balio, Lawton and Boehm, JJ.